William Callender and Compa11 Merchts in Philadelphia come into this HonbIe Court and claim the afores3 Goods in s3 Libel mentioned being their property, and say that the same and every part thereof ought to be decreed to them they paying such a proportion for the salvage thereof as is equal and agreeable to Law in cases of the like Nature, and hereon pray Judgment.
Mr Robinson Pro Claim*8
Having heard the Plea, and consider3 the within Libel I Appoint Capt11 Philip Wilkinson, Capt: Joseph Harrison and Capt Benja11 Wickham to appraise the said Goods, and make report of the same to this Court on oath as soon as may be. Octobr 2113 1749 Wickham Dep* Judge
Colony of Rhode Island On the Eleventh day of August in the Twenty Third Year of His Majestys Reign Annoque Domini One Thousand Seven Hundred and Forty Nine. John Whitehorne Junr Master of the Sloop Swallow personally came before me Samuel Wickham Esqr Deputy Judge of the Court of Vice Admiralty of the Colony aboves3 and being duly Sworn on the Holy Evangelists of Almighty God Declares; That in his passage from the Island of Jamaica coming thro’ the Windward Passage, on or about the Twelfth day of July last, he saw a Signal upon one of the Keys called the Hogsties, upon wob he stood for it and soon after discover’d a Brigantine on shoar with her Topsails loose and approaching nearer to her the Master Captain John Anderson and Mr Smith the Merchant came on board this Deponents Sloop and inform’d him that they were unfortunately Cast away upon the said Key a few days before and asked him to Come to an Anchor which he did, after which they Enquired of him whether he Cou’d take aboard his Sloop the Sails, Anchors and Rigging belonging to said 'Brign upon which he replied that he Cou’d carry part of them but not all, whereupon they answer’d that it was not worth while for them to tarry till the Vessel was Stripped if he could not carry the whole, but that he the Deponent might take such part as he himself thought proper saying that they had rather he shou’d have it than the Turtlers which they hourly expected wou’d Come and Strip the Vessel; the Deponent proposed to said Captain to fix Empty Casks under the Brigg’s bottom and that he and his Vessels Company wou’d assist them in geting her off, the said Captain *505replied that it was Impracticable for that he thought the Rock had worked through her Bottom which wou’d prevent her floating off, Upon which he the Deponent and what hands he Could spare out of his sloop with three Sailors who belonged to the Brigg’ went on board said Brigantine and with much difficulty and hazard took from on Board of her the following Articles viz* Two Cables, one of about Eleven Inches, the other of about Nine Inches, one Main Stay, two pair of Main Shrouds, five pair of fore Shrouds, two pair of Boats Gripes two Runners, and Runner Blocks, four pair of fore-topmast Shrouds, two Tacks, one Main Topmast Stay, two foretopsail Sheets, two fore Sheets, one fore Stay, one fore Jeer-tye, two Dead Eyes for Cat Harpins with the Lanyards, one foretop mast Stay, two pair of pennants, 1 pair of Main Ropes and forestaysail Netting, one Main Sail, one Maintop-sail, one Foresail, one foretopsail, one forestaysail one Spritsail, one Mat for the Fore Yard, one Foretopsail Tye and Halyards, two Boom Pennants, and one Gye, one Throat Tye, and one piece of Spare Rope, one .Topinglift one Burton and one Runner, a parcel of Blocks and Dead Eyes, one Peak Tye, one Anchor about Three Hundred pounds Weight, fifteen Barrels of damaged Flour, Forty Coils of Running Riging and five Water Hogsheads also one Pump Hook, and one iron pot having been four days at work to Accomplish the same; The said Captain Anderson Mr Smith and part of the Briggs Crew departed from the said Key in their Boats in order to go down to Jamaica the said Captain Anderson declaring he was obliged to go there to Carry Mr Smith, the rest of their Company viz* John Williams, William Pringe and Isaac Thomas Embarqued with the Deponent on board his Sloop; and this Deponent further saith that he arrived in this Port of Newport on Fryday the fourth Instant and brought with him in said Sloop all the Articles above specified and hath them now in his possession and further saith not
Jn° Whitehorne Junr
Sworn in Newport the day and year Afore Said Before me Samuel Wickham Dep* Judge of the Admiralty
On the day and year aforesaid John Williams, William Pringe, and Isaac Thomas personally appeared and being Sworn on the Holy Evangelists of Almighty God declare that they were Mariners on board the Brigantine Chaulkey of Philadelphia whereof John Anderson was Master which is the same Brigantine mentioned in the foregoing declaration made by Captn John Whitehorne and that they sailed from the said Port of Philadelphia sometime in the Month of June last bound to the Island of Jamaica and that in their passage to said Island on the Eleventh day of July last at Night said Brigantine was unfortunately Cast away upon one of the Keys called the Hogsties and these Deponents say that all that the said Capt“ John Whitehorne hath declared in the foregoing Declaration as well concerning the *506said Brigantine as the said Captain John Anderson, as also Concerning the several articles which were by him taken from on board said Brigantine as there specified in said Declaration to their knowledge is Just and true, and that they do not know of any other Goods or thing whatsoever taken out of the said Brigantine by said John Whitehorne — xcepted what is mentioned in said Declaration And they further Declare that they assisted in taking the Articles Enumerated as aforesaid out of said Brigantine and that they came passengers to Rhode Island in the Sloop Swallow Commanded by the said Captain Whitehorne and further the Deponents say not.
his
John X Williams mark
William Pringe Isaac Thomas
Sworn in Newport the day and year aforesaid Before me Samuel Wickham Dep4 Judge of the Admiralty
We John Whitehorne of Newport in the County of Newport Mariner, late Master of the Sloop Swallow, Joseph King of Newport aforesaid Mariner, late Mate of said Sloop, and George Whitehorne of said Newport Mariner, One of y1' Hands late belonging to said Sloop, Being sworn on their several Oaths declare That on or about the fourth day of July A. D. 1749. We Sailed from the Island of Jamaica in said Sloop bound for Newport aforesaid And in the prosecution of our Voyage on or about the thirteenth Day of July We discovered a Brigantine on Shoar upon a Place called the Hogstigles upon which we went to her and the Cap4 and Merchant of said Brigantine came on board of our Sloop and desired us to come to an Anchor which we accordingly did And then Asked us whether we could take in any of our Rigging upon which sa Whitehorne the Master Answered that we could take in some but not carry all Whereupon the sa Cap4 of the Brigantine replyed if we could not carry all it would not be Worth his while to Stay And on or about the fifteenth day of said July The Cap4 of the sa Brigantine proceeded in his Long Boat for Jamaica And soon after he went away We began to Unbend the Sails of the sa Brigantine and Strip’s.all her Rigging off and took One Anchor and Two Cables and carried them on Board our Sloop And in the getting of them the sa Brigantine thump’d so that we could hardly hold by her Yards to Unbend the Sails or get the Rigging of but at last did it with great difficulty and was Obliged to Cut away her Masts to get her Standing Rigging And on or about the eighteenth Day of said Month of July, After we had Loaded our Boat being in the Evening of sa Day there came a hard Squall of Wind Which Lasted about half an Hour and blew so hard that it drove us from our Vessel out of sight of her And the Squall being so hard That we was Obliged to throw over Two pair of Main Shrouds *507to keep our Boat from sinking and after that with great difficulty We reached our Sloop and got the remaining things out of the Boat on Board of her And at the same Time our Sloop was in great danger and in Case the Wind had come about to the Westward or Southward and blew hard she must inevitably gone on Shoar And we the Deponents further saith not
At a Court of Vice Admiralty held at Newport In the Colony of Rhode Island on Monday the Second of October A. D. 1749 Present the Honorable Sam11 Wickham Esqr Deputy Judge